 Case 19-02556-LT7         Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-5    Pg. 1 of 4




 1    George Panagiotou (263172)
      2404 Broadway
 2
      San Diego, CA 92102
 3    Office: 858-300-0033
      george@olympuslawcorp.com
 4
 5    Law Office of Stephan A. Hoover
      Stephan A. Hoover, Esq. (299790)
 6
      stephan@hooverlawsd.com
 7    P.O. Box 723
 8    Carlsbad, CA 92018
      Telephone: (760) 707-3453
 9    Facsimile: (760) 687-0013
10
      Attorney for Debtor,
11    Bistermu Mora Salgado
12                       UNITED STATES BANKRUPTCY COURT
13                       SOUTHERN DISTRICT OF CALIFORNIA
14    In re                                             Case No. 19-02556-LT7
15             Bistermu Mora Salgado,                   Chapter: 7
16                          Debtor.                     Attorney’s Disclosure of
       _____________________________
17                                                      Postpetition Compensation Agreed
      Bistermu Mora Salgado,                            to be Paid with Debtor
18
19            Movant,
                                                        Date: April 2, 2020
      vs.
20                                                      Time: 10:00 a.m.
                                                        Dept: 3, Room 129
21    Lendify Financial, LLC,
22                                                      Judge: Hon. Laura S. Taylor
              Respondent.
23
24
25
26
27
28
     ATTORNEY DISCLOSURE                        - i -                     Case no. 19-02556-LT7
  Case 19-02556-LT7        Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-5    Pg. 2 of 4




 1 TO THE HONORABLE LAURA S. TAYLOR, UNITED STATES
 2 BANKRUPTCY JUDGE AND THE UNITED STATES TRUSTEE:
 3         This disclosure is made by Stephan A. Hoover as counsel for the Debtor and
 4 is the initial compensation disclosure by Stephan A. Hoover in the above-captioned
 5 bankruptcy case, identified as Case Number 19-02556-LT7 (the “Bankruptcy
 6 Case”). Pursuant to 11 USC § 329(a) and Fed. R. Bankr. P. 2016(b), I disclose that
 7 I am an attorney for the Debtor and that compensation was agreed postpetition to be
 8 paid to me for services rendered or to be rendered on behalf of the Debtor in
 9 connection with the Bankruptcy Case. The Debtor has now received a discharge.
10         The postpetition agreement was entered into with the debtor post-discharge
11 and while the case was closed. For legal services, I agreed postpetition to accept an
12 hourly fee of $315.00 per hour, on a contingency basis. Prior to the filing of this
13 statement, I have not received money from the Debtor postpetition, and the balance
14 due is still to be determined. The source of the compensation agreed postpetition to
15 be paid to me is still to be determined. I have agreed to share the above-disclosed
16 postpetition compensation with other persons who are not members or regular
17 associates of my law firm within the meaning of Fed. R. Bankr. P. 9001(10). A
18 copy of the agreement, together with a list of the names of the people sharing in the
19 postpetition compensation, is attached.
20         In return for the above-disclosed fee, I have agreed to render legal service
21 i n the post-discharge contested matter for willful violation of the automatic stay
22 (the “Contested Matter”). By the agreement with the debtor, the above-disclosed
23 fee does not include representation in any adversary proceeding or appeal of the
24 Contested Matter.
25 ///
26 ///
27 ///
28
     ATTORNEY DISCLOSURE                        - 1 -                     Case no. 19-02556-LT7
 Case 19-02556-LT7         Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-5    Pg. 3 of 4




 1         I certify that the foregoing is a complete statement of any agreement or
 2 arrangement for payment to me for representation of the debtor in this bankruptcy
 3 proceeding.
 4
 5
 6
                                                        Law Office of Stephan A. Hoover
 7
 8
     Date: February 8, 2020                      By: /s/ Stephan A. Hoover
 9
                                                    Stephan A. Hoover
10                                                  Attorney for Debtor
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTORNEY DISCLOSURE                        - 2 -                     Case no. 19-02556-LT7
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-5   Pg. 4 of 4
